Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-6 are pending. Claims 1-6 are examined below. 
Claim Objections
Claim 1 objected to because of the following informalities:  The final line of Claim 1 contains a typographical error in the phrase “between both of end parts” (potentially erroneously includes word “of”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-6 are rejected based on their dependency on Claim 1.
It is unclear which axis/direction the term “axial direction” of line 3 in Claim 1 refers to. For examination purposes, the language is interpreted to refer to the direction of a longitudinal axis that is parallel to the lumen of the stent-graft and runs through the center of the stent-graft.
It is unclear what the phrase “and are attached and fixed to a surface of the coating film part at intermediate portions between both of end parts in the axial direction of each of the plurality of linear 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thornton et al. (US 6015431 A).
Regarding Claim 1, Thornton teaches a stent-graft wherein a tubular implanted appliance comprising a framework part (e.g. Fig. 6, element 126; Column 13, Lines 40-55) and a coating film part in a tubular shape forming a partition wall (e.g. Fig. 6, element 124; Column 13, Lines 40-55), and being capable of expanding and contracting in an axial direction of the coating film part (e.g. Column 13, Line 1; Column 13, Lines 40-55; Column 14, Line 63 – Column 15, Line 5), wherein the framework part includes a plurality of linear members in an annular shape extending along a circumferential direction of the coating film part (e.g. Fig. 6, element 126) while bending in the axial direction of the coating film part (e.g. Column 13, Lines 61-67), and the plurality of linear members are disposed in a row in the axial direction of the coating film part (e.g. Fig. 6, element 126; the stents are disposed in a row along , and are attached and fixed to a surface of the coating film part at intermediate portions between both of end parts in the axial direction of each of the plurality of linear members (e.g. Column 13, Lines 44-49).
Regarding Claim 3, Thornton teaches a stent-graft further comprising a plurality of cover parts (e.g. Fig. 6, element 128) that cover the intermediate portions of each of the plurality of linear members (e.g. Fig. 6, element 128; Column 13, Lines 56-58), wherein the intermediate portions of each of the plurality of linear members are attached and fixed to the surface of the coating film part by attaching and fixing each of the plurality of cover parts to the surface of the coating film part (e.g. Column 13, Lines 44-49).
Regarding Claim 6, Thornton teaches a stent-graft wherein the tubular implanted appliance is configured to be capable of expansion in a radial direction (e.g. Column 10, Lines 33-38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al. as applied to claims 1, 3 above, and further in view of Daugherty et al. (US 2011/0087318).
Regarding Claim 2, Thornton does not disclose the following features, however, Daugherty teaches a stent-graft wherein when the tubular implanted appliance is in a state where the tubular implanted appliance is contracted in the axial direction (e.g. Fig. 9; ¶ [0068]), a section of the coating film part in which the plurality of linear members are not attached or fixed becomes folded inside in a radial direction thereof (e.g. Fig. 10A, 10B, element 900; ¶ [0069]-[0070]; the portion of the film/graft, element 800, near element 814 folds partially, radially inwards).
Thornton and Daugherty are concerned with the same field of endeavor as the instant claims, namely, stent grafts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thornton such that graft can be axially compressed as taught by Daugherty to allow for the stent graft to conform to a variety of vasculatures (Daugherty, e.g. ¶ [0006], [0068])
Regarding Claim 4, Thornton does not disclose the following features, however, Daugherty teaches a stent-graft wherein when the tubular implanted appliance is in a state where the tubular implanted appliance is contracted in the axial direction  (e.g. Fig. 8-9, element 800; Stent is shown in axially compressed form in Fig. 9; ¶ [0068]), the end part in the axial direction of one linear member among the plurality of linear members overlaps with the cover part corresponding to another linear member, which is adjacent to the one linear member, and become disposed on the surface of the cover part  (e.g. Fig. 9, 10A-B; the ends of linear members, element 816, are depicted overlapping with the portions of the graft, element 804, that correspond to adjacent linear members when the stent is in an uncompressed state).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thornton such that graft can be axially compressed as taught by Daugherty to allow for the stent graft to conform to a variety of vasculatures (Daugherty, e.g. ¶ [0006], [0068]).
Regarding Claim 5, Thornton teaches a stent graft comprising a framework part (e.g. Fig. 6, element 126; Column 13, Lines 40-55) and a coating film part in a tubular shape forming a partition wall (e.g. Fig. 6, element 124; Column 13, Lines 40-55), wherein the framework part is formed by weaving linear members in a manner that bent parts thereof, which bend in the axial direction of the coating film part, mutually engage, and is attached and fixed to a surface of the coating film part via sections other than the bent parts of the linear members (e.g. Column 13, Lines 44-49).
Thornton does not disclose the following features, however, Daugherty teaches a stent-graft being capable of expanding and contracting in an axial direction of the coating film part (e.g. Fig. 9; ¶ [0068]), 
Thornton and Daugherty are concerned with the same field of endeavor as the instant claims, namely, stent grafts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thornton such that graft can be axially compressed as taught by Daugherty to allow for the stent graft to conform to a variety of vasculatures (Daugherty, e.g. ¶ [0006], [0068]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.R./               Examiner, Art Unit 3774       


/JERRAH EDWARDS/               Supervisory Patent Examiner, Art Unit 3774